UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JACQUELINE R. HUMPHRIES,

                       Plaintiff,              Civil Action No. 18-2936 (JMC)

                       v.

 KURT NEWMAN, et al.,

                       Defendants.

                                         ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED

that Defendants’ motion to dismiss, ECF 18, is GRANTED, and accordingly, the complaint, ECF

1, is DISMISSED in its entirety. This is a final appealable order. The Clerk of Court shall

terminate this case.

       It is further ORDERED that Plaintiff’s motions for discovery, ECF 25; ECF 39, are

DENIED.

       SO ORDERED.

       DATE: March 2, 2022




                                                             Jia M. Cobb
                                                        U.S. District Court Judge